hoursNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant asserts that Booty does not teach powering down. This argument is not persuasive. The front display is of the LCD type – column 3 lines 45-48. LCD’s are opaque when power is applied. The rear display is of the EL type – column 3 lines 48-50. El displays require power to turn on as they emit light. The issue of turning off and on due to mode is provided by Perez that teaches rendering a top display transparent when not in the desired top display mode. As the method of keeping the display on is the application of power it follows that the display is turned off when not supplied power to render it transparent. 
Applicant takes issue with the combination of Perez and Booty because Perez is a digital display over a mechanical time display and thus it is the opposite of a time display over a multifunction display. This argument is not persuasive. Inverting which is the top display is not a hard or non-obvious modification for one skilled in the art of horology. Moreover, as noted the primary display in Booty is the time display, thus no such modification is necessary. As noted by applicant the display in Perez is mechanical not a segmented digital display, that distinction, necessitates the layer orientation in Perez. There is no 
Applicant takes issue with the combination of Perez and Booty because Booty’s two display are not taught as being like Perez’s in that they perform different functions and operations. This argument is not persuasive. Booty is taught for teaching a segmented display. The fact that Booty teach two displays is more coincidental than crux of the matter. The examiner is not saying that the bottom display displaying any function such as City temperature, weather, humidity, wind speed, or any of the other additional functions taught by Perez’s multi-functional display. None of these functions are claimed and thus the claim term general purpose display is correspondingly broad. The issue of a multifunction display having a display mode other than time mode is taught by Perez. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 21-26, 28, 30-33, 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booty (US 7505374) in view of Perez Feliciano (US 2017/0075314).
With regard to claim 21 Booty discloses a computing device, comprising: a housing (12) including a transparent cover (212); a user interface module (figures 6, 7) within the housing (12); a general purpose display unit (216) positioned within the housing (12) over the user interface module; and one or more segmented displays (214) positioned within the housing (12) over the general purpose display unit (216), the one or more segmented displays configured to present graphical watch hands when the computing device is in a time display mode (214 figure 2).
Booty does not disclose the claimed: the user interface module being accessible through the transparent cover. Perez teaches a double display with a touch screen input. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s display with a touch screen as taught by Perez. The reason for doing so would have been to allow a user to provide inputs by touch through the transparent screen, as taught by Perez.
Booty discloses a first display 214 forming a time display placed over another display 216. When LCD display 214 is not in use it is rendered transparent. The display 216 is EL type to provide display features the LCD cannot, such as brightness. Booty does not specifically detail the claim language: the general purpose display configured to present a graphical user interface when the computer device is in a first mode and when the computer device is in a second move, the second mode being a time display mode. Booty does not disclose the general purpose display configured to present a graphical user interface. Perez teaches a user interface with touch screen – paragraphs 41, 57, 80. Booty further does not disclose: general purpose display configured to power off when the computing device is in a second 




With regard to claim 22 Booty and Perez teach the computing device of claim 21, wherein each of the one or more segmented displays comprise segmented liquid crystal display (column 3 lines 40-47).

With regard to claim 23 Booty and Perez teach the computing device of claim 22, wherein the general purpose display unit (216) comprises a different type of display than the one or more segmented displays (column 3 lines 48-57).

With regard to claim 24 (depends from claim 21) Booty does not teach the claimed: wherein the computing device is a watch. Perez teaches a watch – figure 1 – with a dual layer display - abstract. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device as a portable wristwatch as taught by Perez. The reason for doing so would have been to allow the system to be moved easily and worn about a wrist, as taught by Perez. 

With regard to claim 25 Booty and Perez teach the computing device of claim 24, wherein the one or more segmented displays have sixty individual radial segments (figures 2, 4).

With regard to claim 26 Booty and Perez teach the computing device of claim 21, wherein the one or more segmented displays comprise a first segmented display and a second segmented display over the first segmented display (figure 2, 214 and 216).




With regard to claim 30 (depends from claim 21) Booty does not disclose the claimed: wherein the general purpose display unit has denser pixels as compared to the one or more segmented displays. Perez teaches a dual layer display with a higher pixel density display displaying various information and graphics. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez.

With regard to claim 31 (depends from claim 21) Booty does not disclose the claimed: wherein the one or more segmented displays consume less power as compared to the general purpose display unit. Perez teaches a complicated energy intensive display including graphics. At the time of the earliest 

With regard to claim 32 Booty discloses a watch, comprising: a housing (12); one or more processors within the housing (column 3 lines 41-42); a user interface module within the housing (figures 6-7), the user interface module in communication with the one or more processors (column 4 lines 9-20; column 7 lines 19-33); a general purpose display unit (216) positioned within the housing over the user interface module (figures 2, 6, 7); and one or more segmented displays (214) positioned within the housing over the general purpose display unit (216), the one or more segmented displays (214) configured to present graphical watch hands when the watch is in a time display mode (figure 1).
Booty does not disclose the claimed: to become transparent when the watch is not in a time display mode.
Perez teaches rendering a top layer transparent when not in use to make a lower layer display visible – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez. 
Booty discloses a first display 214 forming a time display placed over another display 216. When LCD display 214 is not in use it is rendered transparent. The display 216 is EL type to provide display features 

With regard to claim 33 Booty and Perez teach the watch of claim 32, wherein the general purpose display unit comprises a different type of display than the one or more segmented displays (column 3 lines 38-57).

With regard to claim 37 (depends from claim 32) Booty does not disclose the claimed: wherein the general purpose display unit has denser pixels as compared to the one or more segmented displays.
Perez teaches a dual layer display with a higher pixel density display displaying various information and graphics. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez.

With regard to claim 38 (depends from claim 32) Booty does not disclose the claimed: wherein the one or more segmented displays consume less power as compared to the general purpose display unit.
Perez teaches a complicated energy intensive display including graphics. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a high energy more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez.


Booty does not disclose the claimed: general purpose display configured to present a graphical user interface; a second operation mode in which the one or more segmented displays become transparent.
Perez teaches rendering a top layer transparent when not in use to make a lower layer display visible – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display for presenting graphical information to a user for interface, as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez. 
Booty does not disclose the general purpose display configured to present a graphical user interface. Perez teaches a user interface with touch screen – paragraphs 41, 57, 80. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure 
With further regard to the issue of layering:


With regard to claim 40 (depends from claim 39) Booty does not disclose the claimed: wherein the general purpose display unit has denser pixels and consumes more power as compared to the one or more segmented displays. Perez teaches a dual layer display with a higher pixel density display 

With regard to claim 41 Booty and Perez teach the computing device of claim 21, further comprising one or more processors (paragraphs 44, 65) configured to: determining whether a user is attempting to view graphical information or time information (figure 3); and operating in the first mode when it is determined that the user is attempting to view graphical information, and operating in the second mode when it is determined that the user is attempting to view time information (figure 3).

With regard to claim 42 Booty and Perez teach the computing device of claim 41, wherein determining whether a user is attempting to view graphical information or time information comprises detecting, with one or more sensors, a pattern of movement associated with the computing device (by motion of a user’s finger on the screen - figure 4 or alternatively movement of the device itself – accelerometer - paragraph 80; other sensors paragraph 96; claim 17).

Claim 27, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booty (US 7505374) in view of Perez Feliciano (US 2017/0075314) in further view of Kawai (US 2002/0099452).
With regard to claim 27 depends on claim 21 Booty does not disclose the claimed: wherein the one or more segmented displays present different styles of graphical watch faces, and further comprising a 
Kawai teaches a highly customizable display – figure 7. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s system with a control allowing a user to select which watch face style to display when operating in the time display mode to present different styles of graphical watch faces, as taught by Kawai. The reason for doing so would have been to allow a user to select a desired visual appearance of the device, as taught by Kawai. 

With regard to claim 34 (depends from claim 32) Booty does not disclose the claimed: wherein the one or more segmented displays present different styles of graphical watch faces (Kawai figure 7).
Kawai teaches a highly customizable display – figure 7. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s system with a control allowing a user to select which watch face style to display when operating in the time display mode to present different styles of graphical watch faces, as taught by Kawai. The reason for doing so would have been to allow a user to select a desired visual appearance of the device, as taught by Kawai. 

With regard to claim 35 Booty, Perez, and Kawai teach the watch of claim 34, further comprising a control providing for selection between the different styles of graphical watch faces (Kawai figure 7).

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9-10-21
/SEAN KAYES/Primary Examiner, Art Unit 2844